Citation Nr: 0607309	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-35 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant has been recognized as the unremarried widow of 
the deceased veteran, who had active service from April 1943 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The veteran died in a VA facility in April 1989 at the 
age of 66 due to squamous cell carcinoma of the head and neck 
with bony metastases; severe metabolic disorders were also 
listed as a cause of death on the official Certificate of 
Death.  

2.  The current claim seeking DIC benefits under 38 U.S.C.A. 
§ 1151 was filed in March 2003.  

3.  The veteran's death was not caused by VA hospital care, 
nor by VA medical or surgical treatment.  

4.  The proximate cause of the veteran's death was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA in 
furnishing hospital care or medical/surgical treatment.  

5.  The veteran did not die as the proximate result of an 
event not reasonably foreseeable.  


CONCLUSION OF LAW

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 is 
not established.  38 U.S.C.A. § 1151 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters and the 
statement of the case VA has notified the appellant of the 
evidence and information needed to substantiate the current 
claim, the information she should provide to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence and information on her behalf, and 
the evidence that the appellant should submit if she did not 
desire VA to obtain the evidence on her behalf.  See, e.g., 
the letter addressed to the appellant by VA dated April 22, 
2003.  In this letter and other documents, especially the 
statement of the case, VA specifically informed the appellant 
of the current status of her claim and of the evidence 
already of record in support of the claim, and of what the 
evidence must show in order to support the claim; the 
appellant and her representative have demonstrated a 
knowledge of the evidentiary requirements to support this 
claim.  The appellant was also asked to inform VA of any 
additional evidence or information which she thought would 
support her claim, so that the RO could attempt to obtain 
this additional evidence for her.  Moreover, as the elements 
of the VCAA were repeated in the statement of the case and 
since the appellant was informed of the evidence that would 
be pertinent to her claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board finds that the 
appellant was on notice of the fact that she should submit 
any pertinent evidence in her possession.  Indeed, in the 
April 2003 letter the RO asked the appellant to advise them 
if she did not know of additional evidence to support her 
claim. The Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, extensive VA medical records have been obtained and 
reviewed in connection with this claim.  Neither the 
appellant nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  The 
appellant specified in April 2003 that she had no additional 
evidence to submit in support of her claim.  The August 2004 
statement of the case noted the evidence considered and the 
basis for the denial of her claim.  She responded in 
September 2004 with her continued disagreement, but did not 
identify any additional evidence to support her claim.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in March 2004 after the issuance of the 
VCAA letter in March 2003.  Subsequently, some additional 
extensive notification was accomplished in accordance with 
the VCAA, but no additional evidentiary development was 
accomplished.  The claim was last adjudicated in April 2004.  
There is no indication or reason to believe that that the 
ultimate decision of the originating agency on the merits of 
this claim would have been different had initial adjudication 
been preceded by complete VCAA notification and development.  
In sum, the Board is satisfied that VA has properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Therefore, in the Board's opinion, there is no prejudice to 
the appellant and final review may proceed.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 




II.  Analysis

38 U.S.C.A. § 1151 provides that, for claims received by VA 
after October 1, 1997, disability compensation benefits shall 
be awarded for a qualifying additional disability or death as 
if that additional disability or death were service-
connected.  As pertinent to this appeal, a qualifying 
additional disability or death exists if the disability or 
death was not the result of the veteran's willful misconduct 
and was caused by VA hospital care, medical or surgical 
treatment, or examination furnished to the veteran under any 
law administered by VA, and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1) (West 
2002).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

According to the official Certificate of Death, the veteran 
died in a VA facility on April [redacted], 1989, at the age of 66.  No 
autopsy was performed.  However, the immediate cause of death 
was listed as cardiopulmonary arrest due to squamous cell 
carcinoma of the head and neck with bone metastasis; severe 
metabolic disorders were also listed as a cause of death.  
The present claim seeking DIC benefits under 38 U.S.C.A. 
§ 1151 was received in March 2003.  

During his lifetime, the veteran neither claimed nor 
established entitlement to service connection for any 
disability.  None of the veteran's fatal disorders were 
present during service or for many years afterward, and it is 
not contended otherwise.  

Extensive VA medical records indicate that squamous cell 
carcinoma of the pharynx was first diagnosed in 1987.  He 
subsequently underwent a radical left neck dissection with a 
partial pharyngectomy and laryngectomy in March 1987, 
followed by X-ray therapy.  Recurrent leg pain in the left 
femur was positive for bony metastasis in 1988, and there 
were subsequent other bony metastases, as well.  

The veteran was hospitalized at a VA facility from 
December1988 to January 1989 for radiation therapy to control 
pain from bony metastases and for the treatment of 
hypercalcemia.  His 13 days of radiation treatments were 
tolerated well, and his calcium was brought under control.  

When the veteran was again admitted to a VA facility in 
January 1989, it was also noted that he had a seizure 
disorder for which he took Dilantin.  He received additional 
radiation therapy to known metastases in the spine and 
iliosacral regions for pain control.  He was discharged to 
home in February 1989.  

The veteran was again hospitalized at a VA facility in 
February 1989 for transfusions.  He was described as thin, 
cachetic, and lethargic on admission to this hospital, and he 
received medical treatment for hypercalcemia and pneumonia in 
addition to his "widely metastatic" squamous cell carcinoma 
during this period of hospitalization.  




The veteran's terminal hospitalization began on March 7, 
1989, when he was admitted to the VA facility for rehydration 
and control of his cancer which had metastasized to multiple 
bones of the skeleton.  On admission and afterward, he was 
described as cachetic and unresponsive to verbal stimuli, 
although he remained responsive to pain stimuli for some 
time.  It was reported that he was admitted for palliative 
care and pain control.  On the day of the veteran's admission 
to the hospital, the VA staff spoke at length with the 
appellant about a Do Not Resuscitate (DNR) status in the 
event the veteran's heart stopped or he stopped breathing, 
i.e., cardiopulmonary arrest.  She indicated that the veteran 
would not want to be intubated or ventilated, and she agreed 
"completely" with a DNR status.  On March 14, 1989, there 
was some indication in the records that this hospitalization 
possibly might be the veteran's terminal admission.  On 
April 2, 1989, the veteran was clinically stable and went 
home on a pass from which he returned on April 6, 1989.  At 
that time, it was reported that he was lethargic and 
diaphoretic.  The subsequent VA medical records document the 
veteran's gradual decline until he died on April [redacted], 1989.  
There is a notation that a Hospital Discharge Summary was not 
considered necessary and was not prepared in accordance with 
their guidelines. 

In support of her claim, the appellant has contended only 
that neither she nor the veteran was notified of the 
possibility that cardiopulmonary arrest was a natural outcome 
of the veteran's condition, and that "[t]he prospect of 
surgical removal of the cancer and radiation therapy left us 
with hope of survival."  The relevant medical records do not 
support the appellant's assertions about what she and the 
veteran were told concerning his prospects for survival.  The 
records reflect that radiation therapy was only used after 
1987 to control the pain of the veteran's widely metastatic 
cancer without any indication of the potential for recovery.  
Moreover, by the time of the veteran's terminal 
hospitalization, the appellant approved placing him in DNR 
status.  It appears from the terminal treatment records that 
neither she nor the veteran's doctors could have rationally 
held out much hope for the veteran's survival by this time.  

The appellant is competent to give evidence about what she 
witnessed or experienced; for example, she is competent to 
report on her observations.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  As a layman, however, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any disease process 
because she does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
appellant has not identified any specific instance of 
negligence, carelessness, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
staff which proximately resulted in the veteran's death.  
Likewise, the fact that the veteran eventually succumbed to 
the overwhelming effects of his terminal illness does not 
establish that his death was caused by VA hospital care, or 
by VA medical or surgical treatment.  The extensive VA 
medical records pertaining to the veteran's treatment and 
hospital care by VA do not reflect anything other than 
providing medical care for a serious and terminal illness.  
It is likewise clear from the terminal hospitalization 
records that the veteran's death was not an unforeseen event 
or caused by an unforeseen event.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for benefits.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2098-
2099 (2000); see also Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (holding that the VCAA did not alter the 
benefit-of-the doubt doctrine).  Accordingly, the appeal is 
denied.  


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 is 
denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


